Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beijar et al (Pub. No: US 20180139796 A1) in view of Fen et al (Pub. No: US 20170034718 A1).
Regarding claims 1, 3, 4, Beijar et al discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), said method comprising, at a management server (management node 28 or management server: manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) receiving (management node 28) a current position  of said home gateway (the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks; paragraph 0097); activating (one or more gateways 24 connect the one or more multi-hop capillary networks 16 to the cellular network 15 and communicates via short-range and long-range wireless technology; in addition, device 30A will send a registration message toward the management node; the registration message authenticates the node towards a given gateway; paragraph 0097) said home gateway (gateways 24 A and 24B of fig. 1) based on the received current position (the device 30A knows the address of the management node 28 based on connecting to the default gateway) of said home gateway (device 30A may use the connectivity to the default gateway 30 for registration to a management server management node 28) and to let the management server perform basic management; in addition, the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks ; paragraph 0096-0097) matching a previously selected location to which use of said home gateway shall be bound (the gateways may provide connectivity from the one or more capillary networks, which uses short-range radio access technology (Wi-Fi or BLE), to a cellular network, which uses long-range radio access technology (LTE, W-CDMA, GSM); furthermore, the device 30A may optionally use this connectivity for performing bootstrap to a pre-programmed bootstrap server, which provides the address of the current management server, e.g. management node 28; paragraph 0008-0009, 0098-0099), wherein previous selection of the location (the device 30A uses the selected gateway to connect to the default gateway; the gateway 24 may then receive and forward registration information from device 30A to management node 28; paragraph 0100) to which use of said home gateway shall be bound (the management node 28 requests devices in the topology to scan and report access points; paragraph 0119) comprises, at a personal mobile device of a user of said home gateway a requesting the user (device 30A: selects the default gateway 38 to which it connects and sends a registration message to the management node 28; the default gateway 38 forwards the registration request to management node 28; paragraph 0117) to place said personal mobile device next to said home gateway (default gateway 38 receives the scan request from the management node 28 and forwards the request to device 30A; paragraph 0117) and detecting (detecting surrounding nodes; the reports include a notification indicating that a given device has detected a beacon advertising that a device needs connectivity; the management node 28 based on the notification may transmit a request to the given device to act as a relay for the advertising device ; paragraph 0079) a current position (paragraph 0016, 0024, 0079, 0090) of said personal mobile device (the device 30A registers again to authenticate device 30A toward a different gateway (gateway 24) and update the management node about the new location of the device 30A; paragraph 0101-0102, 0118-0119). Note that the management node 28 may suggest or force a device to conform to a determined communication pathway. For instance, the management node 28 transmits a request to the device to disconnect from the current gateway and connect to the determined gateway. Furthermore, the management node 28 transmits a command to a device to switch to a different role (paragraph 0080).
However, Beijar et al, does not specifically disclose the features of requesting the user to confirm that the detected current position of said personal mobile device is the location to which use of said home gateway shall be bound; and based on the user confirmation, sending the detected current position of said personal mobile device to said management server, which uses the detected current position has said previously selected location to which use of said home gateway shall be bound.
On the other hand, Fen et al, from the same field of endeavor, discloses the feature of requesting (AP 302 requests the detected and available home gateway node to configure a packet-based protocol tunnel amongst the femto AP 302 and a gateway node; paragraph 0070) the user to confirm that the detected current position (data streams generated by server 230 can be conveyed to PS gateway node 226 for authentication/authorization and initiation of a data session and to serving node 234 for communication to device 248 thereafter; a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server; paragraph 0067) of said personal mobile device is the location (a detected home gateway node is determined to be available, scanner component 320 or a component therein can attach to such home gateway node and establish a wireless connection (a Wi-Fi connection) amongst femto AP 302 and the detected home gateway node; paragraph 0070-0071) to which use of said home gateway (home gateway node 402 can embody one or more home gateway nodes; paragraph 0080) shall be bound (home gateway node 402 can embody a home gateway node that is detected by a femtocell AP as part of implementation of an integrity protocol to retain femtocell wireless service; paragraph 0080); and based on the user confirmation (based on the performance of the telecommunication channel, where the performance is below a predetermined threshold, monitor component 316 can convey an indication to scanner component 320 to detect a set of home gateway nodes ; in addition, a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server ; paragraph 0067-0068), sending (AP 302) the detected current position of said personal mobile device to said management server (scanner component 508 can determine if a detected home gateway node can allow a wireless telecommunication channel; for instance, scanner component 508 can transmit a request for service to the detected home gateway node; paragraph 0057, 0094-0095), which uses the detected current position has said previously selected location to which use of said home gateway shall be bound (the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the telecommunication channel through the active backhaul link connection; paragraph 0105, 0107). Note that if the identity of the device matches a device identifier in the ACL, the attachment procedure associated with received attachment signaling is completed and the femtocell AP allows the device to camp therein and establish call sessions normally. In the alternative, if validation against the ACL results in no match amongst the identity of the device and a device identity retained in the ACL, the femtocell AP rejects the attachment signaling and the device is allowed only to establish emergency calls (paragraph 0077). Furthermore, the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the secondary backhaul link connection (paragraph 0107). In addition, the monitor component 504 can evaluate performance of a backhaul link connection amongst home gateway 502 and a gateway node within a femto network platform. Monitor component 504 can determine at least one performance condition and compare the at least one performance condition with a group of performance thresholds. Based at least on the comparison, monitor component 504 can evaluate performance of the telecommunication channel. Furthermore, scanner component 320 or a component therein can compare the ID code with one or more codes in the secondary connectivity list (paragraph 0069, 0084). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Fen to the communication system of Beijar in order to provide an intermediate home gateway for home networking with integrated cellular communication for increasing the performance of telecommunication network.
Regarding claim 2, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), comprising before associating the user said personal mobile device with said home gateway the associating comprising storing an association between a unique identifier the user and a unique identifier said home gateway in a home gateway database accessible by said management server (paragraph 0045, 0094-0095, 0098).
Regarding claim 6, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), wherein steps a), b) and c) are performed by a client application executed by said personal mobile device and interacting with said management server (paragraph 0096-0097).
	Regarding claim 7, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), wherein said client application started by said management server based on no location having been selected to which use of said home gateway shall be bound (paragraph 0082-0083, 0090).
	Regarding claim 8, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), wherein said requesting on determining that no location has been selected to which use of said home gateway shall be bound (paragraph 0094-0095).
	Regarding claim 12, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), comprising determining that said personal mobile device is periodically brought next to said home gateway and allowing said home gateway to  continue being based on determining that said personal mobile device is periodically brought next to said home gateway (paragraph 0101-0102).
	Regarding claim 13, Beijar et al as modified discloses a method (figs. 1-2) for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), wherein further comprises showing on a display of said personal mobile device a map where an area in which said home gateway is allowed to operate is graphically indicated (mobile devices include maps ; paragraph 0082-0083, 0131).
Regarding claims 14, 16, Beijar et al discloses a system for managing (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) a home gateway (gateways 24 A and 24B of fig. 1) with mobile connectivity to wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049), said system comprising a management server configured to: receive (management node 28) a current position  of said home gateway (the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks; paragraph 0097) a current position of said home gateway and activate (one or more gateways 24 connect the one or more multi-hop capillary networks 16 to the cellular network 15 and communicates via short-range and long-range wireless technology; in addition, device 30A will send a registration message toward the management node; the registration message authenticates the node towards a given gateway; paragraph 0097) said home gateway (device 30A may use the connectivity to the default gateway 30 for registration to a management server management node 28) and to let the management server perform basic management; in addition, the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks ; paragraph 0096-0097) if the received current position of said home gateway matches a previously selected location to which use of said home gateway shall be bound (the gateways may provide connectivity from the one or more capillary networks, which uses short-range radio access technology (Wi-Fi or BLE), to a cellular network, which uses long-range radio access technology (LTE, W-CDMA, GSM); furthermore, the device 30A may optionally use this connectivity for performing bootstrap to a pre-programmed bootstrap server, which provides the address of the current management server, e.g. management node 28; paragraph 0008-0009, 0098-0099), said system further comprising a client application executable by a personal mobile device of a user of said home gateway and to implement previous selection of the location (the device 30A uses the selected gateway to connect to the default gateway; the gateway 24 may then receive and forward registration information from device 30A to management node 28; paragraph 0100) to which use of said home gateway shall be bound (the gateways may provide connectivity from the one or more capillary networks, which uses short-range radio access technology (Wi-Fi or BLE), to a cellular network, which uses long-range radio access technology (LTE, W-CDMA, GSM); furthermore, the device 30A may optionally use this connectivity for performing bootstrap to a pre-programmed bootstrap server, which provides the address of the current management server, e.g. management node 28; paragraph 0008-0009, 0098-0099), said client application being configured to: request the user (device 30A: selects the default gateway 38 to which it connects and sends a registration message to the management node 28; the default gateway 38 forwards the registration request to management node 28; paragraph 0117) to place said personal mobile device
Note that the management node 28 may suggest or force a device to conform to a determined communication pathway. For instance, the management node 28 transmits a request to the device to disconnect from the current gateway and connect to the determined gateway. Furthermore, the management node 28 transmits a command to a device to switch to a different role (paragraph 0080). 
However, Beijar et al, does not specifically disclose the features of requesting the user to confirm that the detected current position of said personal mobile device is the location to which use of said home gateway shall be bound; and in the affirmative, send the detected current position of said personal mobile device to said management server, which uses the detected current position as the previously selected location to which use of said home gateway shall be bound.
On the other hand, Fen et al, from the same field of endeavor, discloses the feature of requesting (AP 302 requests the detected and available home gateway node to configure a packet-based protocol tunnel amongst the femto AP 302 and a gateway node; paragraph 0070) the user to confirm that the detected current position (data streams generated by server 230 can be conveyed to PS gateway node 226 for authentication/authorization and initiation of a data session and to serving node 234 for communication to device 248 thereafter; a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server; paragraph 0067) of said personal mobile device is the location (a detected home gateway node is determined to be available, scanner component 320 or a component therein can attach to such home gateway node and establish a wireless connection (a Wi-Fi connection) amongst femto AP 302 and the detected home gateway node; paragraph 0070-0071) to which use of said home gateway (home gateway node 402 can embody one or more home gateway nodes; paragraph 0080) shall be bound (home gateway node 402 can embody a home gateway node that is detected by a femtocell AP as part of implementation of an integrity protocol to retain femtocell wireless service; paragraph 0080); and based on the user confirmation (based on the performance of the telecommunication channel, where the performance is below a predetermined threshold, monitor component 316 can convey an indication to scanner component 320 to detect a set of home gateway nodes ; in addition, a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server ; paragraph 0067-0068), sending (AP 302) the detected current position of said personal mobile device to said management server (scanner component 508 can determine if a detected home gateway node can allow a wireless telecommunication channel; for instance, scanner component 508 can transmit a request for service to the detected home gateway node; paragraph 0057, 0094-0095), which uses the detected current position has said previously selected location to which use of said home gateway shall be bound (the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the telecommunication channel through the active backhaul link connection; paragraph 0105, 0107). Note that if the identity of the device matches a device identifier in the ACL, the attachment procedure associated with received attachment signaling is completed and the femtocell AP allows the device to camp therein and establish call sessions normally. In the alternative, if validation against the ACL results in no match amongst the identity of the device and a device identity retained in the ACL, the femtocell AP rejects the attachment signaling and the device is allowed only to establish emergency calls (paragraph 0077). Furthermore, the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the secondary backhaul link connection (paragraph 0107). In addition, the monitor component 504 can evaluate performance of a backhaul link connection amongst home gateway 502 and a gateway node within a femto network platform. Monitor component 504 can determine at least one performance condition and compare the at least one performance condition with a group of performance thresholds. Based at least on the comparison, monitor component 504 can evaluate performance of the telecommunication channel. Furthermore, scanner component 320 or a component therein can compare the ID code with one or more codes in the secondary connectivity list (paragraph 0069, 0084). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Fen to the communication system of Beijar in order to provide an intermediate home gateway for home networking with integrated cellular communication for increasing the performance of telecommunication network.
Regarding claims 19-20, Beijar et al discloses a non-transitory computer readable medium storing computer readable instructions that, when executed by at least one computing device, cause a management server (manage connectivity between a cellular network 15 and devices in one or more multi-hop capillary networks 16) to perform steps comprising: receiving (management node 28) a current position  of said home gateway (the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks; paragraph 0097) a current position (the device 30A uses the selected gateway to connect to the default gateway; the gateway 24 may then receive and forward registration information from device 30A to management node 28; paragraph 0100) of a home gateway (gateways 24 A and 24B of fig. 1) connected to a wide area network (a capillary gateway uses both short-range radio access technology to communicate with devices of the capillary network 16 and long-range radio access technology to communicate with devices of the RAN 14; in this way, a capillary gateway connects devices in the capillary network 16 and the cellular network 15 ; paragraph 0008, 0049); and activating (one or more gateways 24 connect the one or more multi-hop capillary networks 16 to the cellular network 15 and communicates via short-range and long-range wireless technology; in addition, device 30A will send a registration message toward the management node; the registration message authenticates the node towards a given gateway; paragraph 0097) said home gateway (device 30A may use the connectivity to the default gateway 30 for registration to a management server management node 28) and to let the management server perform basic management; in addition, the registration information informs the management node 28 about the new location in the network of device 30A; this registration allows the management node 28 to keep track of the nodes in the capillary networks ; paragraph 0096-0097) if the received current position of said home gateway matches a previously selected location to which use of said home gateway shall be bound (the gateways may provide connectivity from the one or more capillary networks, which uses short-range radio access technology (Wi-Fi or BLE), to a cellular network, which uses long-range radio access technology (LTE, W-CDMA, GSM); furthermore, the device 30A may optionally use this connectivity for performing bootstrap to a pre-programmed bootstrap server, which provides the address of the current management server, e.g. management node 28; paragraph 0008-0009, 0098-0099), 
However, Beijar et al, does not specifically disclose the features of requesting the user to confirm that the detected current position of said personal mobile device is the location to which use of said home gateway shall be bound; and based on the user confirmation, sending the detected current position of said personal mobile device to said management server, which uses the detected current position has said previously selected location to which use of said home gateway shall be bound.
On the other hand, Fen et al, from the same field of endeavor, discloses the feature of requesting (AP 302 requests the detected and available home gateway node to configure a packet-based protocol tunnel amongst the femto AP 302 and a gateway node; paragraph 0070) the user to confirm that the detected current position (data streams generated by server 230 can be conveyed to PS gateway node 226 for authentication/authorization and initiation of a data session and to serving node 234 for communication to device 248 thereafter; a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server; paragraph 0067) of said personal mobile device is the location (a detected home gateway node is determined to be available, scanner component 320 or a component therein can attach to such home gateway node and establish a wireless connection (a Wi-Fi connection) amongst femto AP 302 and the detected home gateway node; paragraph 0070-0071) to which use of said home gateway (home gateway node 402 can embody one or more home gateway nodes; paragraph 0080) shall be bound (home gateway node 402 can embody a home gateway node that is detected by a femtocell AP as part of implementation of an integrity protocol to retain femtocell wireless service; paragraph 0080); and based on the user confirmation (based on the performance of the telecommunication channel, where the performance is below a predetermined threshold, monitor component 316 can convey an indication to scanner component 320 to detect a set of home gateway nodes ; in addition, a subset of one or more home gateway nodes in the set of home gateway nodes detected by scanner component 320 can be provisioned by a network server ; paragraph 0067-0068), sending (AP 302) the detected current position of said personal mobile device to said management server (scanner component 508 can determine if a detected home gateway node can allow a wireless telecommunication channel; for instance, scanner component 508 can transmit a request for service to the detected home gateway node; paragraph 0057, 0094-0095), which uses the detected current position has said previously selected location to which use of said home gateway shall be bound (the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the telecommunication channel through the active backhaul link connection; paragraph 0105, 0107). Note that if the identity of the device matches a device identifier in the ACL, the attachment procedure associated with received attachment signaling is completed and the femtocell AP allows the device to camp therein and establish call sessions normally. In the alternative, if validation against the ACL results in no match amongst the identity of the device and a device identity retained in the ACL, the femtocell AP rejects the attachment signaling and the device is allowed only to establish emergency calls (paragraph 0077). Furthermore, the determining includes transmitting a request for service to the current home gateway and receiving a response (an indication) that conveys if the current home gateway is available to establish the secondary backhaul link connection (paragraph 0107). In addition, the monitor component 504 can evaluate performance of a backhaul link connection amongst home gateway 502 and a gateway node within a femto network platform. Monitor component 504 can determine at least one performance condition and compare the at least one performance condition with a group of performance thresholds. Based at least on the comparison, monitor component 504 can evaluate performance of the telecommunication channel. Furthermore, scanner component 320 or a component therein can compare the ID code with one or more codes in the secondary connectivity list (paragraph 0069, 0084). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Fen to the communication system of Beijar in order to provide an intermediate home gateway for home networking with integrated cellular communication for increasing the performance of telecommunication network.
  
Allowable Subject Matter
Claims 5, 17-18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641